Citation Nr: 1122635	
Decision Date: 06/10/11    Archive Date: 06/20/11

DOCKET NO.  08-20 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a circulatory disorder of the bilateral lower extremities, to include as secondary to service-connected cold injury residuals of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1950 to April 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the above claim.  In June 2010 and December 2010, the Board remanded the claim for corrective notice and additional development.  The requested development having been completed, the case was returned to the Board in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's circulatory disorder of the bilateral lower extremities is not related to service and the preponderance of the evidence is against finding that the Veteran's circulatory disorder of the bilateral lower extremities is due to or related to his service-connected cold injury residuals of the bilateral lower extremities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a circulatory disorder of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An RO letter dated March 2006 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In June 2010, the AMC sent the Veteran a corrective notice letter informing him of the evidence needed to substantiate a claim for secondary service connection for a circulatory disorder, namely, evidence showing a connection between poor circulation of the legs and his service-connected cold injury residuals of the bilateral lower extremities.  Although this notice was provided after the initial adjudication of the Veteran's claim, there is no prejudice to the Veteran due to the notice timing defect as the claim was readjudicated in a March 2011 supplemental statement of the case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect); see also Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.  

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in October 2010 in which the examiner reviewed the claims file, considered the Veteran's history of disability, and conducted an examination.  In January 2011, a supplemental opinion was obtained that specifically addressed the Veteran's contention that he currently suffers from peripheral vascular disease that is caused or aggravated by his service-connected cold injury residuals.  The Veteran's representative contends that the January 2011 supplemental opinion does not include the findings of the Veteran's private physician; however, as the opinion reviews the evidence relevant to the Veteran's private physician's diagnosis of peripheral vascular disease, the Board finds that this contention is without merit.  Therefore, as the Veteran has been provided with a VA examination was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, and any defect in the October 2010 examination was addressed by the January 2011 supplemental opinion, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Stegall, 11 Vet. App. at 271.

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would serve any useful purpose.  See 
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312 (2007); Forcier v. Nicholson, 19 Vet. App. 414 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends that he suffers from poor circulation due to exposure to extreme cold without adequate cold weather protection during active military service in Korea.  He also asserts that his circulatory problems are secondary to his service-connected cold injury residuals of the right and left lower extremities.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306.  "[I]n order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; (2) the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Private treatment records show that the Veteran was first diagnosed with peripheral vascular disease in April 2006.  Following this diagnosis, the Veteran's private physician scheduled a vascular study.  A lower extremity arterial ultrasound dated April 2006 is of record.  In July 2008, the Veteran's private physician submitted a statement asserting that the Veteran suffers from poor circulation and has been diagnosed with peripheral vascular disease.

The Veteran was provided with a VA cold injury examination in April 2009.  The examiner reviewed the vascular study and found that it showed no significant peripheral vascular disease.  In October 2010, pursuant to the Board's June 2010 Remand order, the Veteran was provided with a full VA vascular evaluation.  The examiner noted the Veteran's reported history of cold exposure in Korea and his current symptoms, described as intermittent severe numbness and pain in the bilateral legs lasting 4 to 5 minutes.  He also described burning foot pain lasting 6 to 8 minutes.  The examiner also noted that the Veteran was not diabetic and had no history of radiating back pain.  Examination notes show that the Veteran presented with varicose veins of the bilateral lower extremities from calf to ankle.  

The examiner also provided a detailed review of the lower arterial extremity ultrasound ordered by the Veteran's private physician in April 2006.  The examiner noted that ankle brachial index was less than 1.0, which is within normal limits.  No significant plaque or significant peripheral vascular disease  was noted. 

As such, contrary to the findings of the Veteran's private physician, the examiner diagnosed the bilateral lower extremity varicose veins.  The VA examiner also determined that the Veteran's varicose veins were less likely than not caused by or a result of military service.  This finding was supported by the Veteran's history of cold exposure, which occurred 60 years prior, the lack of evidence showing significant peripheral artery disease, and the presence of large varicose veins upon examination which the Veteran reports have been present for 20 years since his previous job working on tailpipes that required him to continuously walk on concrete.  The examiner noted that varicose veins are usually caused by dysfunctional valves.

Due to the Veteran's contention that his vascular disorder is due to or aggravated by his service-connected cold injury residuals, a supplemental opinion was obtained, as the question of aggravation was not addressed in the initial opinion.  The examiner provided the opinion that the Veteran's varicose veins are less likely than not a result of or aggravated by his service-connected bilateral lower extremity cold injury for the reasons that varicose veins often develop with age, and the Veteran had reported a history of varicose veins after prolonged walking and standing on concrete.  The examiner also provided a general review of varicose veins as a medical condition and a general review of possible complications of frostbite to show that varicose veins are not generally considered to be related to cold injuries.  The examiner determined that the Veteran's reported symptoms of pain and burning are more likely due to residual peripheral neuropathy, which is seen with cold injuries and was documented at his April 2009 VA examination.

In making all determinations, the Board must fully consider the lay assertions of record.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson is also competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As with all evidence, it is the responsibility of the Board to weigh the conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, No. 09-0757, 2011 WL 1518666, at *8 (Vet. App. April 22, 2011); Nieves-Rodriguez, 22 Vet. App. at 300; Boggs v. West, 11 Vet. App. 334, 344 (1998); Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702.  Specifically, the Board will determine whether the medical expert was aware of the critical medical facts in the claimant's medical history and whether the medical expert provided the sort of factually accurate, fully articulated, and sound reasoning for the opinion that allows the Board to assess whether the medical expert applied valid medical analysis the facts of the particular case.  Id. at 303-05.  

Absence of review of the claims folder does not categorically exclude the possibility that the medical expert may be otherwise informed of the relevant facts; for example, a private physician may have detailed knowledge of a Veteran's medical history as a result of treating the Veteran for an extended period of time.  Id.  at 302-04; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2008).  The Board will also look at the foundation upon which the opinion is based, e.g. whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate.  Nieves-Rodriguez, 22 Vet. App. at 302; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, the Veteran's private physician submitted a statement diagnosing him with peripheral vascular disease in July 2008, while the VA examiners determined that the medical evidence, namely the April 2006 ultrasound, showed that the Veteran did not suffer from peripheral vascular disease.  Although the Veteran's private physician has a longer established history treating the Veteran, the treatment notes are of record and do not show a diagnosis of or treatment for peripheral vascular disorder, indicating that the Veteran's history of treatment is less relevant in assessing the weight of the diagnosis of his private physician than it would be in cases where there was established history of treatment for the particular disorder at issue with the physician rendering the opinion.  Furthermore, the Veteran's private physician did not provide any justification for the conclusion that the Veteran suffers from peripheral vascular disorder, and the symptoms he describes are those attributed to peripheral neuropathy by the January 2011 VA examiner.  As such, the Board finds that the reasoning for and basis of the opinions provided by the VA examiners are of greater probative value than the conclusion reached by the Veteran's private physician such that the preponderance of the evidence is against finding that the Veteran suffers from peripheral vascular disorder.

Additionally, the Board acknowledges the Veteran's sincere belief that he suffers from circulatory issues that are caused by his cold injury residuals.  However, the Veteran, as a lay person, is not competent to self-diagnose the root cause of his symptoms, nor determine their etiology, as these determinations are medical questions, and their competent resolution requires specialized medical expertise.  See Jandreau, 492 F.3d at 1377 (holding that the question of whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board).  

Furthermore, although the Veteran was diagnosed with varicose veins, the medical evidence of record and the Veteran's own recorded statements, as noted in the VA examination reports, show that this disorder is not related to his active military service, or related to or aggravated by his service-connected cold injuries. 

Therefore, since the Veteran does not have a currently diagnosed vascular disorder that is related to either his military service or related to or aggravated by his service-connected cold injury residuals, service connection for a vascular disorder must be denied.  The evidence is not so evenly balanced in this case as to allow for the application of the benefit of the doubt rule.  Gilbert, 1 Vet. App. 53-56.


ORDER

Service connection for a circulatory disorder of the bilateral lower extremities, to include as secondary to service-connected cold injury residuals of the bilateral lower extremities, is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


